Citation Nr: 1038321	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  09-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar 
spine disability.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1953 to March 1955 and from July 1957 to March 1958.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2008 rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  In his April 2009 VA 
Form 9, Substantive Appeal, the Veteran requested a Travel Board 
hearing; in July 2009, he withdrew the hearing request.  The 
matter was previously before the Board in December 2009 when it 
was remanded for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

On April 2010 VA examination, the examiner noted twice that the 
Veteran had been receiving benefits from the Social Security 
Administration (SSA) since 1992 (prior to when he would have 
qualified based on age).  A review of the Veteran's claims file 
also uncovered a September 1991 letter from SSA indicating the 
Veteran was awarded SSA benefits beginning in February 1990; the 
disability that was the basis for the award was not identified.  
In a July 2001 VA Form 21-4138, Statement in Support of Claim, 
the Veteran indicated that he had received SSA disability 
benefits for his back disability but now receives age-based SSA 
benefits.  The medical records considered by SSA when the Veteran 
was awarded SSA disability benefits are not associated with the 
claims file, and the record does not show that VA sought to 
secure such records.  Based on the available record, the Board is 
unable to conclude that those records would not potentially be 
pertinent (evidence of chronic back disability causing prolonged 
unemployability may have bearing on this claim).  As VA has 
"actual notice" that such records may exist, they must be 
secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992); see also Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. 
Cir. 2010).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should secure from SSA copies of 
the (apparently 1991) SSA decision awarding 
the Veteran SSA disability benefits and the 
medical records upon which such claim was 
decided.  If such records are unavailable 
because they have been lost or destroyed, it 
must be so noted in the claims file.  The RO 
should arrange for any further development 
suggested by any records obtained.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to respond.  
The case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

